Citation Nr: 1221070	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle instability with peroneal tendonitis. 

2.  Entitlement to service connection for radiculopathy of the right upper extremity, as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic sprain. 

3.  Entitlement to service connection for radiculopathy of the left upper extremity, as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic sprain. 

4.  Entitlement to service connection for radiculopathy of the right lower extremity, as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic sprain. 

5.  Entitlement to service connection for radiculopathy of the left lower extremity, as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic sprain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to June 1999, January 2002 to June 2002, and April 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision, in pertinent part, of the Regional Office (RO) in North Little Rock, Arkansas.  In the November 2008 rating decision, the RO, in pertinent part, denied service connection for a right knee disability and radiculopathy of the bilateral upper and lower extremities. The Board notes that although the Veteran resides in Oklahoma, jurisdiction over the claims file belongs to the North Little Rock RO because the Veteran is a VA employee at the RO in Muskogee, Oklahoma. 

An October 2010 statement by the Veteran raises the issue of entitlement to an increased rating for his service-connected lumbar strain.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In December 2010, the Board increased the evaluation for the Veteran's service connected dysthymic disorder to 70 percent; and remanded the issues of service connection for a right knee disability and radiculopathy of the bilateral upper and lower extremities for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, a personal hearing was held at the Muskogee RO before a Decision Review Officer (DRO).  Subsequently, the Veteran testified at an October 2010 videoconference hearing before the undersigned Veterans Law Judge. 

However, the Board observes that, in February 2012, the Veteran requested an additional videoconference hearing before the Board to present additional testimony in support of his claim.  See "VA Form-9" dated in February 2012.  In light of this statement and because additional medical evidence has been added to his claims file since the 2010 videoconference hearing, the Board finds that the Veteran should be afforded an additional hearing.  It is a basic principle of Veterans'  law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing.  Place a copy of this letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


